Citation Nr: 1232701	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  05-24 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri



THE ISSUES

Entitlement to service connection for hypertension, including as secondary to a service-connected disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the RO.

The Veteran requested a hearing with the Board, but later withdrew this in February 2007.

In September 2010 and April 2012, the Board remanded the matter to the RO for additional development.

A claim for entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The purpose of this remand is to obtain a clarifying opinion from a VA medical specialist and to address all theories of entitlement raised by the Veteran. 

In the September 2010 remand, the Board sought an opinion with rationale as to whether the diagnosed hypertension was caused or aggravated by the service-connected diabetes mellitus.

The record shows that an opinion was obtained in October 2010 and that the RO later obtained an addendum to the opinion in November 2011.  The opinions were to the effect that the Veteran's hypertension was not caused or aggravated by the service-connected diabetes mellitus. 

However, the Board finds that the examiner did not provide a clear rationale to support the opinion. The examiner's notation that both disorders were initially diagnosed at the same time does not fully explain causation or aggravation particularly since there are several medical records that note the service-connected diabetes mellitus was poorly controlled.

Pursuant to the April 2012 remand, the Veteran underwent a VA examination in June 2012.  The examiner diagnosed the Veteran with hypertension and opined that the Veteran's hypertension "[was] less likely than not proximately due to or the result of the Veteran's service-connection condition."  

As a rationale, the VA examiner stated that the Veteran's diagnosis and treatment for hypertension preceded his diagnosis of diabetes mellitus.  Furthermore, the Veteran's blood pressure was noted to only require a low dose for control, and his blood pressure elevation was noted to be primarily systolic and mild.  Also, his diabetes mellitus was noted to have been well controlled on oral medication since 2009.  

Significantly, the examiner did not opine as to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).  The RO did not obtain an opinion that complied with the April 2012 remand directives.  

Additionally, it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

Additionally, during the pendency of this appeal, the Veteran was granted service connection for posttraumatic stress disorder (PTSD).  In March 2012, the Veteran submitted medical literature regarding PTSD and its effect on various physical health problems, including heart disorders.  In an accompanying brief, the Veteran argued that the Board was obligated to explore all theories of entitlement.  

Therefore, as the RO has not obtained an opinion regarding whether the Veteran's hypertension was caused or aggravated by his PTSD, another remand is necessary.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records referable to VA, non-VA, or other medical treatment of the claimed hypertension.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder.

2.  The RO then should return the claims file to the VA examiner who conduction the June 2012 VA examination.  If that examiner is unavailable, the RO should schedule the Veteran for another medical examination as described hereinbelow.  

In the examination, the following considerations will govern:

The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
The examiner must respond to the following inquiries:

Was the Veteran's hypertension aggravated by his service-connected diabetes mellitus, Type II?

Was the Veteran's hypertension caused or aggravated by the service-connected PTSD?  

3.  Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO/ should readjudicate the claim in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case with reasons and bases for the decision and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



